Title: To Thomas Jefferson from Benjamin Rush, 12 December 1803
From: Rush, Benjamin
To: Jefferson, Thomas


               
                  Dear Sir,
                  Philadelphia Decemr. 12. 1803
               
               The bearer Dr: Chapman—formerly one of my private pupils, wishes for the honor of your acquaintance. He has just returned from Europe, where he has spent his time profitably in improving himself in every kind of knowledge as well as in medicine. During his residence in Scotland he was not only entertained; but patronized by your friend the Earl of Buchan. He will repay you by his anecdotes for your civilities to him. 
               With great respect, I am Dear Sir yours sincerely
               
                  Benjn: Rush
               
               
                  PS: Your reasons for not writing the letter of condolence to &c—are perfectly satisfactory.
               
            